This appeal cannot be sustained upon the theory that the previously existing law as to the degree of care required of carriers to insure the safety of their passengers has been changed by the decision in Stierle v. U. Ry. Co. (156 N.Y. 70,684), for no such change was made or intended, as is manifest from the opinion delivered upon the motion for a reargument, where this court plainly declared that the decision in that case was not intended to, and did not, effect any such change, and as there are no other errors which would justify a reversal the judgment should be affirmed, with costs.
PARKER, Ch. J., GRAY, BARTLETT, VANN and WERNER, JJ., concur; CULLEN, J., not sitting.
Judgment affirmed. *Page 604